

115 S3047 RS: Opportunities to Provide for Illicit Opioid Interdiction and Detection Act of 2018
U.S. Senate
2018-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 640115th CONGRESS2d SessionS. 3047[Report No. 115–353]IN THE SENATE OF THE UNITED STATESJune 11, 2018Mrs. McCaskill (for herself, Mr. King, Mr. Manchin, Ms. Hassan, Ms. Heitkamp, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 13, 2018Reported by Mr. Johnson, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish a narcotic drug screening technology pilot program to combat illicit opioid
			 importation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Opportunities to Provide for Illicit Opioid Interdiction and Detection Act of 2018 or the OPIOID Act of 2018.
 2.DefinitionsIn this Act: (1)CBPThe term CBP means U.S. Customs and Border Protection.
 (2)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection. (3)DepartmentThe term Department means the Department of Homeland Security.
 (4)Motor vehicleThe term motor vehicle has the meaning given the term in section 30301 of title 49, United States Code. (5)Narcotic drugThe term narcotic drug has the meaning given the term in section 102 of the Controlled Substances Act (21 U.S.C. 802).
 (6)Under SecretaryThe term Under Secretary means the Under Secretary of Science and Technology of the Department. 3.Pilot program authority (a)EstablishmentThe Under Secretary and the Commissioner shall jointly establish the pilot programs described in sections 4 and 5.
 (b)ImplementationThe Under Secretary and the Commissioner shall— (1)not later than 90 days after the date of enactment of this Act, begin development of the pilot program described in section 4; and
 (2)not later than 1 year after the date of enactment of this Act, implement both of the pilot programs described in sections 4 and 5.
 (c)SunsetThe authority provided to the Under Secretary and the Commissioner under this section shall terminate on the date that is 5 years after the date on which both of the pilot programs described in sections 4 and 5 are implemented.
 (d)Application of FACAThe pilot programs authorized under this Act shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).
			4.Narcotic drug screening technology pilot program for inbound international mail
 (a)Establishment of programThe Under Secretary and the Commissioner shall, in consultation with the Postmaster General, the Administrator of the Drug Enforcement Administration, and any other entity the Under Secretary and the Commissioner determine appropriate, including industry experts and academia, jointly establish a pilot program to develop new technology, or deploy existing technology, designed to screen mail, items, and containers entering the United States for narcotic drugs.
 (b)RequirementsIn establishing the pilot program required under subsection (a), the Under Secretary and the Commissioner shall—
 (1)facilitate the development of— (A)technology to screen letters, flats, and parcel mail, as well as mail transport shipment containers and bags; and
 (B)methods for using data to expose illegal mail transfers of narcotic drugs from foreign countries; (2)develop processes and procedures necessary to test, evaluate, and operationalize any technology developed under the pilot program, including processes for incorporating the technology with, or replacing, technology in use as of the date of enactment of this Act;
 (3)review the processes and procedures described in subparagraphs (A) and (B) of paragraph (1), that are in effect as of the date of enactment of this Act to determine—
 (A)the effectiveness of the processes or procedures; and (B)whether adjustments to the processes or procedures are needed to enhance detection of narcotic drugs;
 (4)implement adjustments, if any, identified under paragraph (3)(B); and (5)consult with the National Institute of Standards and Technology to ensure that technologies deployed under the pilot program perform in an effective manner, including—
 (A)a determination of background levels of narcotic drugs in postal facilities; (B)periodic operational testing of deployed instruments using non-vendor supplied materials;
 (C)reviews of screener training; and (D)mechanisms to address the introduction of new narcotic drugs and sample types, including analogue substances.
					5.Narcotic drug screening technology pilot program at land border ports of entry
 (a)Establishment of programThe Under Secretary and the Commissioner shall, in consultation with the Administrator of the Drug Enforcement Administration and any other entity the Under Secretary and the Commissioner determine appropriate, including industry experts and academia, jointly establish a pilot program to develop new technology, or deploy existing technology, designed to screen motor vehicles, pedestrian traffic, and cargo entering the United States at a land border port of entry for narcotic drugs.
 (b)RequirementsIn establishing the pilot program required under subsection (a), the Under Secretary and the Commissioner shall—
 (1)facilitate the development of technology to screen motor vehicles, pedestrian traffic, and cargo; (2)develop processes and procedures necessary to test, evaluate, and operationalize any technology developed under the pilot program, including processes for incorporating the technology with, or replacing, technology in use as of the date of enactment of this Act;
 (3)review the processes and procedures for screening and inspecting motor vehicles, pedestrian traffic, and cargo at a land border port of entry of the United States in effect as of the date of enactment of this Act to determine—
 (A)the effectiveness of the processes and procedures; and (B)whether adjustments to the processes and procedures are needed to enhance detection of narcotic drugs;
 (4)implement adjustments, if any, identified under paragraph (3)(B); and (5)consult with the National Institute of Standards and Technology to ensure that technologies deployed under the pilot program perform in an effective manner, including—
 (A)periodic operational testing of deployed instruments using non-vendor supplied materials; (B)reviews of screener training; and
 (C)mechanisms to address the introduction of new narcotic drugs and sample types, including analogue substances.
 6.Report on pilot programsNot later than 1 year after the date on which the pilot programs described in sections 4 and 5 are both implemented, and each year thereafter until the sunset date described in section (3)(c), the Under Secretary and the Commissioner shall submit a joint report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives on—
 (1)any technology developed under the pilot programs and a description of how the technology will be operationalized and incorporated into the detection regime in use as of the date of enactment of this Act;
 (2)the effectiveness of the technology developed under the pilot programs, including a comparison against technology in use as of the date of enactment of this Act;
 (3)a cost estimate for operationalizing and implementing the technology developed under the pilot programs into the detection regime in use as of the date of enactment of this Act;
 (4)a timeframe for full implementation of the technology developed under the pilot programs; and (5)any conclusions based on the reviews required to be conducted, including suggested revisions or alterations.
	
 1.Short titleThis Act may be cited as the Opportunities to Provide for Illicit Opioid Interdiction and Detection Act of 2018 or the OPIOID Act of 2018
 2.DefinitionsIn this Act: (1)CommissionerThe term Commissioner means the Commissioner of U.S. Customs and Border Protection.
 (2)Covered substancesThe term covered substances means illicit fentanyl and any precursors, other synthetic opioids and any precursors, heroin, methamphetamine, and other narcotic drugs and psychoactive substances.
 (3)Under SecretaryThe term Under Secretary means the Under Secretary of Homeland Security for Science and Technology.
			3.Interagency collaboration on research and technology development
 (a)Entry by mailThe Commissioner, the Under Secretary, and the Postmaster General, in coordination with the heads of other Federal agencies as appropriate, shall collaborate to identify and develop technology for the detection of covered substances entering the United States by mail.
 (b)Entry by land and seaThe Commissioner and the Under Secretary, in coordination with the heads of other Federal agencies as appropriate, shall collaborate to develop new technology for the detection of covered substances at border ports of entry in motor vehicles, cargo, and cargo containers, including enhancements to border infrastructure that can help canine detection to be more efficient and effective.
 (c)Outreach to private sectorThe Commissioner and the Under Secretary shall conduct appropriate outreach to private sector entities and federally funded research and development centers to gather information regarding the state of technology and identify areas for innovation relating to the detection of covered substances entering the United States.
 (d)Report on research coordination and technology developmentNot later than 1 year after the date of enactment of this Act, and each year thereafter for 3 additional years, the Commissioner and the Under Secretary, in consultation with the Postmaster General and the heads of other Federal agencies as appropriate, shall submit a joint report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that—
 (1)describes any technology and related processes and procedures developed under this section and how the technology, processes, and procedures will be operationalized and incorporated into the detection regime in use during the year preceding the report;
 (2)describes the effectiveness of the technology and related processes and procedures developed under this section, including a comparison against technology, processes, and procedures in use as of the date of enactment of this Act;
 (3)estimates the cost of operationalizing and implementing the technology, processes, and procedures developed under this section into the detection regime in use during the year preceding the report;
 (4)includes a timeframe for full implementation of the technology, processes, and procedures developed under this section that will improve the detection regime in use during the year preceding the report;
 (5)describes any Federal policy changes needed to implement the technology, processes, and procedures developed under this section that will improve the detection regime in use during the year preceding the report; and
 (6)describes any challenges that impact the deployment of technology, processes, and procedures developed under this section that will improve the detection regime in use during the year preceding the report, and plans to overcome those challenges.Amend the title so as to read: A bill to encourage Federal agencies to coordinate on  research and the development of
			 technology to combat	illicit opioid importation, and for other purposes..November 13, 2018Reported with an amendment and an amendment to the title